Case: 19-10418     Document: 00515557002         Page: 1     Date Filed: 09/09/2020




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      September 9, 2020
                                  No. 19-10418                          Lyle W. Cayce
                                Summary Calendar                             Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Marcus Maxwell,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:17-CR-70-1


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          After a bench trial, the district court convicted Marcus Maxwell, a
   former officer in the Dallas Police Department and owner of a trucking
   business, on two counts of obstructing justice by making false statements to
   FBI agents related to a grand jury investigation, in violation of 18 U.S.C.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-10418      Document: 00515557002           Page: 2    Date Filed: 09/09/2020




                                     No. 19-10418


   § 1503(a), and one count of making another false statement to the FBI, in
   violation of 18 U.S.C. § 1001(a). The investigations were directed at a large
   truck-cargo theft ring in the Dallas area. Specifically, Count One of the
   indictment charged Maxwell with falsely telling the FBI that never told a
   person named Geane Doby to steal anything for him; Count Two charged
   Maxwell with falsely telling the FBI that he never received a global
   positioning system device (GPS) from Doby; and Count Three charged him
   with falsely telling the FBI that he did not attempt to hire Doby to disable a
   truck belonging to a rival who owed Maxwell money.
          On appeal, Maxwell first contends that there was insufficient evidence
   of guilt on Counts One and Two because there was no proof that he was
   explicitly told that he was a target of a grand jury proceeding and that he thus
   did not act with the specific intent to influence or obstruct the grand jury
   proceeding. He also contends that there was insufficient evidence to convict
   him on Count Three because there was inadequate proof that his statement
   was material.
          In reviewing a challenge to the sufficiency of the evidence following a
   bench trial, we ask whether the guilty verdict is supported by “evidence
   sufficient to justify the trial judge, as the trier of fact, in concluding beyond
   reasonable doubt that the defendant is guilty.” United States v. Turner, 319
F.3d 716, 720 (5th Cir. 2003) (internal quotation marks and citation omitted).
   We do not weigh the evidence or the credibility of witnesses. Id. Rather, we
   view the evidence in the light most favorable to the Government, and all
   reasonable inferences by the district court are afforded deference. Id. at 720-
   21.
          Based on Maxwell’s two interviews with the FBI, the trial court
   reasonably concluded that Maxwell was aware of the grand jury proceeding,
   and that the FBI was connected to that proceeding, and that he was at least




                                          2
Case: 19-10418       Document: 00515557002          Page: 3   Date Filed: 09/09/2020




                                     No. 19-10418


   one of the targets of the grand jury investigation. Moreover, the evidence is
   clear that Maxwell lied to the FBI when he denied that he ever asked Doby
   to steal anything for him and when he said that he never received a GPS from
   Doby. Given the requisite deference to the trial court and its weighing of the
   evidence, the guilty verdict is supported by sufficient evidence that Maxwell
   violated § 1503(a). See Turner, 319 F.3d at 720-21; see also United States v.
   Bedoy, 827 F.3d 495, 504-07 (5th Cir. 2016). The convictions on Count One
   and Count Two are AFFIRMED.
            As to Count Three, the violation of § 1001(a), Maxwell contends only
   that the evidence was insufficient to prove that his statement was material to
   the FBI’s investigation. A statement is material if it had “a natural tendency
   to influence” or was “capable of influencing, the decision of the
   decisionmaking body to which it was addressed.” United States v. Richardson,
   676 F.3d 491, 505 (5th Cir. 2012) (internal quotation marks and citation
   omitted); see United States v. Najera Jimenez, 593 F.3d 391, 400 (5th Cir.
   2010).
            Maxwell argues that, even if he admitted attempting to hire Doby to
   disable the truck, he would not have been exposed to any federal criminal
   charges. Thus, he says that his false statement did not have the capability or
   tendency to influence the FBI. Maxwell cites no authority for requiring that
   a false statement be made with the particular intent to evade or avoid
   prosecution for a federal crime. On the contrary, in United States v. Abrahem,
   678 F.3d 370 (5th Cir. 2012), we held that the materiality requirement was
   satisfied where a statement affected the decision on whether to proceed to
   the next step of an investigation. Id. at 374. Here, evidence supported the
   district court’s finding that Maxwell’s false statement had a natural tendency
   to affect the FBI’s decision whether to pursue criminal corruption charges
   against Maxwell and also influenced the manner in which the FBI’s




                                          3
Case: 19-10418    Document: 00515557002          Page: 4   Date Filed: 09/09/2020




                                  No. 19-10418


   investigation of Maxwell and others would proceed. See id. The conviction
   on Count Three is also AFFIRMED.




                                       4